DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/25/19, wherein:
Claims 102-116 are currently pending;
Claims 1-101 have been cancelled;
Claims 102-116 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 102-116 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG ET AL (US 2016/0332312).  Herein after SONG
As for independent claim 102,  SONG discloses a robot arm configured as a scara arm {figure 1}, comprising: a base actuator having a base adapted to be secured to a planar surface {see at least figures 1, 6, 10-11, 27-28, and pars. 0044-0047, 0264-0265, 0281-0282 discloses a robot arm include a root base actuator 113}; a first link extending away from the base, the first link being connected to the base by an actuator 
As for dep. claims 103, which discloses wherein the axes of the actuators are vertical {see at least figure 28, actuator 113, 226}
As for dep. claim 104, which discloses wherein the planar surface is horizontal {see SONG at least figures 5-6}.  
As for dep. claims 105-106, wherein the actuators are axial flux actuators, wherein the actuators have a hollow design for allowing wires to pass there through {see SONG at least figure 28, pars. 0320, 0382}. 
As for dep. claim 107, which discloses wherein the second link is an end link  {see SONG at least figures 25-26, 28; and pars. 0048, 0084, 0092, 0261}. 
As for dep. claim 108, which discloses wherein the base actuator is configured to be fixed to the planar surface via a vacuum {see at least figures 10-11, 27-28, and pars. 0044-0047, 0264-0265, 0281-0282}.
As for dep. claim 109, which discloses wherein the bearing element is arranged to roll on the planar surface {see SONG at least figure 27-28, pars. 0276-0277, 0283, 0287-0288 roller bearing 112, 117}.
As for dep. claim 110, which discloses an intervening link between the first link and the second link {see SONG at least figures 10-11, 13,  25-26, pars. 0044-0047; 0084, 0090. 0299-0300 e.g. link 300} .
As for dep. claims 112, which discloses wherein the axes define an axial direction, the first link, the second link and the intervening link are stacked in the axial direction and the first link includes the bearing element, wherein the first link and the second link are disposed on the same side of the intervening link {see SONG at least figures 10-11, 13, 25-26, pars. 0044-0047; 0084}.
As for dep. claim 113, which discloses wherein the first link and the second link are arranged to be between the intervening link and the planar surface when the base actuator is secured to the planar surface {see SONG at least figures 10-11, 13, 25-26, pars. 0044-0047; 0084}.
 As for dep. claims 114, which discloses the second link includes the bearing element, the first link includes a second bearing element {see SONG at least figure 27-28, pars. 0276-0277, 0283, 0287-0288 roller bearing 112, 117}. 
As for dep. claim 116, which discloses a controller configured to cause the actuators in the robot arm to rotate alternately oppositely and the end link to translate {see SONG at least figures 5-6, 10-12}.
Conclusion
The following references are cited as being of general interest.  Telleria et al (US 2018/0283019); Song et al (US 20140202276); Kitamura et al (US 2018/0029223) and Narita (US 2004/0149064).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRA NGUYEN/Primary Examiner, Art Unit 3664